DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 states that the compound comprises 2-45 residues of TMC, however, TMC is not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13, 15, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaughn et al (WO 2019/195763) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Vaughn teaches a photopolymerization macromer that has a polyaxial central core and 2-4 arms of formula (A)-(B) or (B)-(A) extending from the central core (0029) wherein at least one of the arms comprise a light-reactive functional group (Q) and the multi-arm compound (A) is the polymerization product of monomers selected from trimethylene carbonate and ε-caprolactone (12) and (B) is a polymerization product of monomers selected from glycolide, lactide, and p-dioxane (0029).
With regards to claim 2, Vaughn teaches a photopolymerization composition having a photoinitiator (0021) and the photopolymerization macromer (0029).
With regards to claims 5-8, Vaugh teaches the macromer arms to have the structure including CC-[A-B-Q]n wherein n is 2, CC-[A-B-Q]n wherein n is 3, CC-[B-A-Q]n wherein n is 4, CC-[B-A-Q]n wherein n is 2, or CC-[B-A-Q]n wherein n is 3 (0032).
With regards to claim 9, Vaughn teaches Q to be a thiol group (0029).
With regards to claim 10, Vaughn teaches Q to be an acrylate or methacrylate (0029).
With regards to claim 13, Vaughn teaches the compound to be 2-45 residues formed from TMC (0032).
With regards to claim 15, Vaughn teaches the A block of the macromer to have 2-45 monomer residues (0032).
With regards to claim 16, Vaughn teaches the B block of the macromer to have 2-45 monomer residues (0032).
With regards to claim 17, Vaughn teaches the molecular mass of the compound to be less than 40,000 g/mol (0032).
With regards to claim 18, Vaughn is silent on the viscosity of the composition.  However, the viscosity of a composition depends on the compounds used and, in the case of a polymer, the molecular weight of the polymer.  Because Vaughn has the same polymer with the same molecular weight as the claims, the viscosity of the composition would be inherent to the composition.
With regards to claim 19, Vaughn teaches the addition of PEG-DA in the composition (0122).
With regards to claim 21, Vaughn teaches the composition to be used for forming a printed article comprising the polymerized macromers (0006).
With regards to claim 22, Vaughn teaches the multi-arm compound to have one or more terminal hydroxyl groups (0030).

Claims 1-2, 10, 17-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalaby et al (US 2004/0152800).
With regards to claim 1, Shalaby teaches polyaxial copolymers (abstract) that are prepared using ε-caprolactone and glycolide (abstract) wherein the caprolactone is reacted with trimethylene carbonate (0007) and wherein the polymer contains more than one double bond per chain (0007).
With regards to claim 2, Shalaby teaches the compound to be used with a photoinitiator (0007).
With regards to claim 10, Shalaby teaches the double bond to be a (meth)acrylate compound (0007).
With regards to claim 17, Shalaby teaches the molecular weight of the polymer to be less than 10,000 Da (0007).
With regards to claim 18, Shalaby is silent on the viscosity of the composition.  However, the viscosity of a composition depends on the compounds used and, in the case of a polymer, the molecular weight of the polymer.  Because Vaughn has the same polymer with the same molecular weight as the claims, the viscosity of the composition would be inherent to the composition.
With regards to claim 22, Shalaby teaches the composition to have a reactive group on the branches that includes hydroxyl groups (0005).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763